Citation Nr: 1242191	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO. 10-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for a scar on the anterior chest.

3.  Entitlement to service connection for a right foot 1st digit ingrown toenail condition.



ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran served on active duty from January 1987 to February 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), subsequently transferred to the Atlanta, Georgia (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Here, a Statement of the Case (SOC) was issued in January 2010.  Thereafter, additional relevant VA treatment records were received.  However, the Veteran has not been provided with a Supplemental Statement of the Case (SSOC).  Under 38 C.F.R. § 19.37 an SSOC should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  As the VA treatment records are relevant and non-duplicative of other evidence in the claims file, the claim must be remanded for a SSOC.  

As the case must be remanded for the foregoing reason, and because the Veteran receives ongoing VA treatment, his more recent records should be received.  Additionally, because he was last afforded a VA examination more than five years ago in 2007, he should be scheduled for VA examinations to assess the current severity of his service-connected hypertension and chest scar.  While the VA examination in November 2007 did not show the presence of any residuals of an ingrown toenail of the right great toe, the Veteran has since reported continuing pain and stiffness of that toe.  Thus, he should also be scheduled for a VA examination to determine whether he has any current residuals of an ingrown toenail of the right great toe that are related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from the Macon, Vinson, and/or Dublin VA treatment facilities, dated since February 2011.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his hypertension.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished. 

Any indicated studies should be performed, and the examiner should record the Veteran's blood pressure readings.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his scar on the anterior chest.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA 


examination report should indicate that this has been accomplished. 

The examiner should provide a description of Veteran's scar on the anterior chest.  Description of the scar should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.   The examiner should also indicate whether the scar causes any limitation of function.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate VA examination for his right great toe.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all great right toe disabilities found to be present, to include any residuals of an ingrown toenail.




The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right great toe disability, to include residuals of an ingrown toe nail, had its clinical onset during active service or is related to any in-service event, disease, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  

6.  Finally, readjudicate the Veteran's claims on appeal, taking into account all evidence received since the January 2010 SOC.  If any claim remains denied, provide the Veteran and his representative, if any, with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his claim to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





